Citation Nr: 0933484	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  06-32 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 
1980 to August 2004.  He served as an assault boat coxswain 
for 14 years.  His MOS also includes hazardous materials 
experience.  The Veteran has 13 years of sea service.  He is 
in receipt of the Expert Pistol Medal and the Expert Rifle 
Medal, but there is no indication that he was awarded any 
medals or decorations evincing combat duty.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
denied service connection for tinnitus.  The Veteran timely 
filed a Notice of Disagreement (NOD) in June 2005.  The RO 
provided a Statement of the Case (SOC) in August 2006 and 
thereafter, in October 2006, the Veteran timely filed a 
substantive appeal.  

The Veteran requested a Travel Board hearing on this matter, 
and received notice of the date and location of said hearing.  
The Veteran, however, declined to show at the required time.  
Not having received a request for postponement and pursuant 
to 38 C.F.R. § 20.704(d), the Board will proceed with its 
adjudication of the appeal "as though the request for a 
hearing had been withdrawn."  38 C.F.R. § 20.704(d); accord 
Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996) (discussing 
provisions of § 20.704(d)).

The Board notes that in a June 2007 statement, the Veteran 
appeared to file a request to reopen his claim for service 
connection for bilateral hearing loss.  This issue is not 
developed for appellate consideration and is referred to the 
RO for appropriate action.   


FINDING OF FACT

A diagnosis of tinnitus was provided within one year of 
separation, the Veteran has a lengthy history of exposure to 
excessive noise while on active duty, and the Veteran has 
provided a credible history of noticing some degree of 
tinnitus since service.




CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 
1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303  
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for 
tinnitus.  Therefore, no further development is needed with 
respect to the appellant's appeal.

II. Law and Regulations

a. Service Connection

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

b. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

The Veteran contends that he has tinnitus due to his 
prolonged exposure to excessive noise while on active duty.  
The Veteran has detailed several sources of in-service 
acoustic trauma, including pre-commissioning construction 
work on the USS Mason and the USS Decatur, weaponry fire, and 
fire drills in engine rooms.  

a. Factual Background

The July 1980 pre-induction examination and January 2004 
retirement examination disclose a normal clinical assessment 
of the ears.  In the accompanying medical history reports, 
the Veteran denied having trouble with his ears.  The 
Veteran's other service treatment records include numerous 
audiograms that document threshold shifts but are negative 
for any indication of, complaints of, treatment for, or 
diagnosis of bilateral tinnitus.  [As discussed above, the 
Veteran is not service-connected for bilateral hearing loss, 
but has a filed an application to reopen this claim.]

In February 2005, the Veteran submitted to a VA audiological 
examination.  He complained that he "sometimes does not 
clearly understand what people say."  The Veteran did not 
complain of tinnitus.  He reported over seven years' exposure 
to chipping and grinding paint on Navy ships.  He also was 
around 5" ship guns when they were fired.  The Veteran 
indicated that he wore hearing protection during service.  He 
reported a history of recreational noise from recreational 
gun use and occasional chainsaw use, but indicated that he 
wore hearing protection.  It is not clear whether the 
clinician reviewed the claims file; however, she did review 
in-service hearing tests provided by the Veteran, as well as 
his enlistment examination.    The clinician determined that 
the Veteran's hearing was within normal limits bilaterally, 
except for mild bilateral high frequency sensorineural 
hearing loss slightly greater in the left ear.  Word 
recognition performance was "excellent" in both ears.  The 
clinician opined that the Veteran's hearing loss was 
"caused, in part, by NAVY noise exposures."  (Emphasis in 
original).  She noted that recreational gun use and 
presbycusis were "likely contributing causes."  

An August 2005 VA treatment record reveals an assessment of 
tinnitus.  

The record also contains a May 2007 private consultation 
report.  An audiometric evaluation revealed normal hearing 
loss and speech discrimination scores of 96 percent in the 
right ear and 92 percent in the left ear.  There is no 
mention of tinnitus.  

The Veteran's October 2006 Form 9 contains the following 
statement:

While at Bath [Maine] I had to take numerous 
hearing tests because I started to develop hearing 
loss problems.  One of the problems of which I 
complained was hearing the testing tones during 
periods when they weren't really there.  
Apparently, these complaints were not adequately 
documented as the Regional Office indicates there 
is no record of my tinnitus complaints in my SMRs.

In a December 2008 statement, the Veteran wrote "[f]or many 
years, I was unaware of the medical term for the ringing/high 
pitched tone in my ears.  Perhaps this could be why the 
audiology examiner believe[d] that I denied having this 
condition?"  

b. Discussion

The Board finds that service connection for tinnitus is 
warranted.  First, while the Veteran's service treatment 
records, to include the separation examination, are negative 
of any complaints of, treatment for, or diagnosis of 
tinnitus, he has submitted statements to the effect that he 
first noticed this condition during service and that it has 
gradually progressed in severity since that time.  Second, 
personnel records show that the Veteran has 13 years of sea 
service and was awarded the Expert Rifle Medal and the Expert 
Pistol Medal, and he spent several years doing construction 
work on naval ships, all of which undoubtedly resulted in 
prolonged exposure to excessive noise.  The Board finds that 
the Veteran's statements regarding the level of noise 
exposure during service are credible and that he is competent 
to state that he has ringing in his ears.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Finally, there is medical 
evidence dated within one year of discharge confirming that 
the Veteran has tinnitus.  Therefore, after review of the 
evidence of noise exposure in service, the Veteran's lengthy 
record of service, the Veteran's history of experiencing 
ringing or noise in his ears, and the close proximity between 
discharge and diagnosis, the Board finds that service 
connection for tinnitus is warranted. 


ORDER

Service connection for tinnitus is granted.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


